Case 4:20-cv-041514~, Document 1-2. Filed on 12/04/204n.TXSD_ Page 1 of 3

EXHIBIT 2
Case 4:20-cv-04154~ Document 1-2. Filed on 12/04/204n.TXSD_ Page 2 of 3

From: Pan Diana

To: Karen Brown

Ce: Fred K.; Quotes - Alpine Armoring

Subject: Alpine Armoring - Proposal for Quote - NOC 1001 / Armored SUV - Libyan National Oil Corporation (Houston)
Date: Tuesday, December 3, 2019 4:21:39 PM

Attachments:

 

 

Hello Karen:

| hope this email finds you well. Please find attached proposal with pricing and payment terms for
Alpine’s READY-TO-SHIP NEW custom-armored Chevrolet Suburban 3500HD LT. Not only is this
vehicle extremely rare and been discontinued by GM, but this specific vehicle has a High-Protection
level of Ai1/B7+ (stopping 7.62x39 AP & 7.62x51 AP — Armor Piercing Rounds). You will not find any
other vehicles in the market that would come close te the high quality and immediate availability of
this armored vehicle Alpine Armoring is offering.

NOTE: This vehicle will be subject to a U.S. Department of Commerce Export License, which will take
2 — 4 weeks to obtain (We guarantee its issuance}. The end user will need to fill out
the Export License Form (BIS711 Form) that is attached to this email, along with the instructions to

do so. Please feel free to contact me or AmberJacks@alpineco.com with any questions.
Thank you again, Karen. On behalf of Alpine Armoring, it will be a pleasure to be of service to the
Libyanian National Oil Corporation (LNOC}. For any additional questions or concerns, | can be

reached via email or my mobile (703-371-7371).

Best Regards,

Dan Diana Direct: 1-703-471-0002 ext, 301
Director of Sales Fax-P: 1-703-471-0202

Alpine Armoring Inc. Mobile: _1-703-371-7371
Chantilly, Virginia, USA Skype: AlpineArmoringDan
Main: 1-800-994RMOR Email: Dan.Diana@alpineco.com
Fax: 1-703-471- Web: www.alpineco.com
Case 4:20-cv-04151%, Document 1-2. Filed on 12/04/2qin TXSD

ciimageOT0 png@oib2741C.BFEDT770 oo
|

From: Karen Brown <karen.brown@libyanoc-us.com>
Sent: Monday, December 02, 2019 3:12 PM

To: Sales - Alpine Armoring <Sales@alpineco.com>
Subject: Request for Quote - NOC 1001 / Armored SUV
Importance: High

Hello,

Page 3 of 3

The attached is a request for a Quote on an Armored Chevrolet SUV. Please e-mail me if

you have any questions, | look forward to seeing your quote soon.

Thank you

 
